DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figures 3-5 are not readable and not suitable for reproduction purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9, lines 9-12 state “checking whether at least one predetermined oscillation is present in the frequency spectrum of the difference signal; determining a frequency spectrum of the difference signal for a plurality of specified frequency ranges”  
	Claim 14, lines 10-13 state “check whether at least one predetermined oscillation is present in the frequency spectrum of the difference signal; determine a frequency spectrum of the difference signal for a plurality of specified frequency ranges;”
	The claims check for an oscillation in “the frequency spectrum of the difference signal” before “determin[ing] a frequency spectrum of the difference signal for a plurality of specified ranges”. Therefore, “the frequency spectrum” (claim 9, lines 9-10; claim 14, lines 10-11) lacks antecedent basis. 
	Claims 10-13, 15-16 are rejected based on their dependency from respective claims 9 and 14.  
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 9 is to a method for checking a quality of a workpiece, and Claim 14 is to a computing facility configured to carry out steps.  Therefore, the invention falls under one of the four statutory categories of invention: claim 9 is a method, claim 14 is an apparatus.
          Claim 9 is directed to the abstract idea of determining and comparing frequency spectrums and determining whether a frequency spectrum meets criteria.  Claim 14 is directed to the abstract idea of 
  The claims do not recite additional elements which integrate the judicial exception into practical application.  The test subject is a general “workpiece” and the steps amount to data collection by measuring along a workpiece… and generating therefrom a measurement signal.  There is no sensor or sensing means discussed in the specification or claimed .  The measuring is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The performing a remedial action (determining features of the data by data comparison and well-known processing (determining frequency spectrum(s)) steps are also recited at a high level of 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the obtaining steps and the performing steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.  Accordingly, a conclusion that the performing step is well-understood, routine, conventional activity is supported under Berkheimer. 
Dependent claims 10-13, 15, and 16 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.
Claim 10: The method of claim 9, further comprising classifying a workpiece as insufficient when the frequency spectrum of the difference signal has the at least one predetermined oscillation which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 11: The method of claim 9, further comprising determining the frequency spectrum of the difference signal for the plurality of frequency ranges by using a wavelet transform.  This is merely specifying the details of how the measurement data is processed for comparison. (wavelet transformation is math).  

   	Claim 13: The method of claim 9, wherein the measurement values describe an extent of the workpiece in a vertical direction of the workpiece for positions along a longitudinal direction of the workpiece.  This is merely details of the data gathering and amounts to pre-solution activity. 
	Claim 15: An inspection system for checking a quality of a workpiece, said inspection system comprising a computing facility as claimed in claim 14.   Translating the abstract idea of claim 14 into a field of use (computing facility/computer) does not amount to significantly more. 
	Claim 16: A computer program product embodied on a non-transitory computer- readable medium and comprising commands which, when loaded into a memory of a computing facility and executed by a processor of the computing facility, cause the computing facility to carry out the method of claim 9. Translating the abstract method of claim 9 into a NTCRSM and does not amount to significantly more and does not amount to a practical application. 

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US5978750 teaches related art wherein measuring the surface condition of a workpiece includes splitting up the roughness profile into wave frequencies and amplitudes associated with them, dividing the wave frequencies into wave frequency ranges, and determining the surface condition of the workpiece based on the amplitudes in the respective wave frequency ranges.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        12/3/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861